Filed 4/29/13 P. v. Rose CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B245660
                                                                          (Super. Ct. No. 2011020534)
    Plaintiff and Respondent,                                                  (Ventura County)
v.
KATHLEEN MARIE ROSE,
    Defendant and Appellant.


                   Kathleen Marie Rose appeals a November 6, 2012 order modifying
probation and ordering her to serve a 180-day jail sentence previously imposed after
appellant was convicted by plea of grand theft of personal property. (Pen. Code, §487,
subd. (a).) When the plea was entered on October 26, 2011, the trial court granted
probation with 180 days jail and ordered appellant to pay $17,878 victim restitution.1
The trial court stayed the jail time on June 8, 2012 and September 27, 2012, and ordered
appellant to pay $300 a month towards restitution. On November 6, 2012, the trial court
found that appellant had not followed the payment plan and remanded appellant to jail to
serve the 180 days. The court vacated the time payment agreement and directed
appellant to report to the Ventura County Superior Court Collection Unit upon her
release.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.


1   We affirmed the restitution order in appellant's prior appeal. (B241199.)
              On March 11, 2013, we advised appellant that she had 30 days within
which to personally submit any contentions or issues she wished us to consider. We have
received no response from appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106,
125-126.)
              The judgment is affirmed.

              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                             2
                                Ryan J. Wright, Judge

                          Superior Court County of Ventura

                        ______________________________


             Jolene Latimore, under appointment by the Court of Appeal, for Defendan
and Appellant.


             No appearance for Respondent.




                                          3